HAWKINS, Circuit Judge,
dissenting.
HAWKINS, Circuit Judge.
I respectfully dissent. In a close case, an African-American defendant saw the *298only potential African-American juror challenged by the prosecutor. Facing a Batson challenge, the prosecutor provided a two-part justification: (1) that he challenged all potential jurors who were “involved in education” — yet he allowed a retired teacher to sit (someone much closer to being “involved in education” than someone who “worked” — in what capacity we do not know — at a local community college); and (2) that he did not like her “short form” answers to the juror questionnaire — yet many of the jurors who went unchallenged gave similarly brief responses (the trial judge admitted he had “encouraged” the rapid filling out of the forms by potential jurors). These explanations are gossamer at best and smack of pretext. I would defer to the judgment of the district judge, a seasoned trial veteran who carefully considered the record and chose to grant the writ.